DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A1 and Subspecies B1 in the reply filed on 02/17/2021 is acknowledged.  The traversal is on the ground(s) that there is not undue burden for the examiner.  This is not found persuasive because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.  The requirement is still deemed proper and is therefore made FINAL.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/17/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In specific, the limitation “a gas supplier” has been interpreted as disclosed in paragraphs 0049-0050, and by reference number 150 in Figs. 1 and 4 of the specification; the limitation “a radiator” has been interpreted as disclosed in paragraphs 0041-0041, and by reference number 160 in Figs. 1 and 4 of the specification; the limitation “a reflector” has been interpreted as disclosed in paragraph 0037, and by reference number 140 in Figs. 1 and 2 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-10, 13-14, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deshmukh et al., US 2014/0262755.
Deshmukh et al. shows the invention as claimed including a semiconductor manufacturing apparatus, comprising; a process chamber; an insulating plate 124/524 dividing an interior space of the process chamber into a first space 120 and a second space 105 and thermally isolating the first space from the second space; a gas supplier 114 configured to supply a process gas to the first space; a radiator 101/526a-b configured to heat the first space; and a stage 129/508 disposed within the second space and configured to support a substrate therein; see, for example figs. 1 and 5, and their descriptions.
Regarding claims 3, 6, 10, 13-14, 18 and 20 the apparatus further comprises a gas injector 122/504 configured to inject the process gas supplied from the gas supplier into the first space; the stage comprises a stage heater 130 configured to heat the substrate while it is supported on the stage; a plasma generator 126/518 configured to generate plasma, in the first, space, from the process gas, wherein the plasma generator 
Concerning claims 7-9, 18 and 20 the claims are directed to method limitations instead of apparatus limitations and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention. The apparatus of Deshmukh et al. is capable of being used so that the radiator heats the first space to the claimed first temperature, and the stage heater heats the substrate to the claimed second temperature, if the method to be perform within the apparatus requires it.
Additionally, with respect to claim 20, it should be noted that in the apparatus of Deshmukh et al., the process chamber includes a first space in which plasma is generated and a second space in which a substrate is processed; the insulating plate would thermally isolate the first space from the second space and includes a first through hole through which plasma is transmitted from the first space to the second space.  Additionally, it should be noted that the gas supplier of Deshmukh et al. supplies a process gas including carbon into the first space (see, for example, paragraph 0050).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et al., US 2014/0262755 in view of Kinoshita et al., US 5,518,572 or Iwamura et al., US 5,753,886 or Paterson et al., US 2008/0178805 or Shibata et al., US 2006/0042545.
Deshmukh et al. is applied as above but does not expressly disclose the claimed reflector.  Kinoshita et al. discloses an apparatus comprising a multilayer plate 25 comprising an insulating layer 25B and a reflector layer 25C; see, for example, figs. 5A-5B, and their descriptions.  Also, Iwamura et al. discloses a multilayer plate 30 comprising an insulating layer 32a and a reflector layer 30a (see, for example, fig. 1, 
	Regarding claim 15 and 21, it should be noted that the reflector of the apparatus of Deshmukh et al. modified by Kinoshita et al. or Iwamura et al. or Paterson et al., is a plate shape and would comprise a second through hole communicating with a first through hole in the insulating plate.
	 
Claims 4, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et al., US 2014/0262755.
Deshmukh et al. is applied as above and further discloses that the gas injector is mounted in the middle of the radiator (see, for example, fig. 5) and would heat the process gas passing through the gas injector.  Deshmukh et al. does not expressly . 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et al., US 2014/0262755 in view of Liang et al., US 2018/0342374.
Deshmukh et al. is applied as above, and further discloses an insulating plate comprising through holes through which air is capable of flowing.  This notwithstanding, Liang et al. discloses an insulating plate 152 comprising air pockets 152a (see, for example, fig. 1 and its description).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the insulating plate of the apparatus of Deshmukh et al., as to comprise air pockets in order to provide a plenum for the flow of gas through the plate.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et al., US 2014/0262755 in view of Matsumoto, US 2017/0029942.
Deshmukh et al. is applied as above but does not expressly disclose that the radiator extends along a circumference of the process chamber.  However, the reference clearly discloses that the UV source can be supplied through the sidewall (see, for example, paragraph 0046).  Therefore, in that embodiment, the radiator would extend along a circumference of the process chamber.
.  

Claims 1-4, 6-10, 12-16, 18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto, US 2017/0029942 in view of Kinoshita et al., US 5,518,572 or Iwamura et al., US 5,753,886 or Paterson et al., US 2008/0178805 or Shibata et al., US 2006/0042545 and Fukunaga et al., US 6,176,929 or Deshmukh et al., US 2014/0262755 or Rice et al., US 6,095,083.
	Matsumoto shows the invention substantially as claimed including a semiconductor manufacturing apparatus, comprising; a process chamber; a plate 59 dividing an interior space of the process chamber into a first space in which plasma is generated and a second space in which the plasma generated in the first space is diffused; a gas supplier 7 configured to supply a process gas to the first space; and a stage 3 disposed within the second space and configured to support a substrate W therein; see, for example, fig. 1 and its description.
	Matsumoto does not expressly disclose that the plate 59 comprises an insulating plate.  Kinoshita et al. discloses a multilayer plate 25 comprising an insulating layer 25B and a reflector layer 25C; see, for example, figs. 5A-5B, and their descriptions.  
	With respect to the radiator, Iwamura et al. further discloses the use of a radiator 24 to heat the process gas passing through the gas injector 20 (see, for example, fig. 1 and its description).  This notwithstanding, Fukunaga et al. discloses a radiator 34 for temperature controlling the gas passing through the gas introducing means and further heats a first space M of the process chamber (see, for example, fig. 1 and its description).  Also, Deshmukh et al. discloses a radiator 101/526b which would heat the process gas passing through the gas injectors 122/504 and a first space of the process chamber 502 (see, for example, figs. 1 and 5, and their descriptions).  Additionally, Rice et al. discloses a radiator 72 which would heat the process gas passing through the gas injectors 64a/64d and further heats a first space of the process chamber 40 (see, for example, fig. 4A, and 
	With respect to claim 2, it should be noted that the plate 59 of Matsumoto is made of aluminum and would reflect radiation between the first space and the second space.
	Regarding claims 3, 6 and 18, it should be noted that the apparatus of Matsumoto further comprises a gas injector 57a configured to inject the process gas supplied from the gas supplier into the first space; and the stage 3 comprises a stage heater 27 configured to heat the substrate while it is supported on the stage.
	Concerning claims 4, 16 and 22, it should be noted that the apparatus of Matsumoto modified by Kinoshita et al. or Iwamura et al. or Paterson et al. or Shibata et al. and Fukunaga et al. or Deshmukh et al. or Rice et al., would comprise a radiator mounted around the gas injector and would heat the process gas passing through the gas injector.  However, the references do not expressly disclose that the gas injector is mounted in the radiator, but there is no evidence that the choice of such particular configuration/location of the gas injector would significantly affect the overall performance of the plasma processing apparatus since the gas passing through the gas injector would be heated by the radiator. 
	Regarding claims 7-9, 18 and 20, the claims are directed to method limitations instead of apparatus limitations and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a 
	With respect to claims 10, 14 and 20, Matsumoto discloses that the apparatus further comprises a plasma generator 35 configured to generate plasma in the first space, from the process gas.  Furthermore, Matsumoto discloses that the plasma generator could be an inductive coupled plasma generator (see, for example paragraph 0140).
	Regarding claim 12, it should be noted that the gas injectors 57a are coupled to a gas ring 57, the gas injectors injecting gas into the first process chamber.  Therefore, it would have been obvious to one having ordinary skill in the art to extend the radiator along the circumference of the process chamber in order to be able to heat the process gas passing through the different gas injectors along the gas ring.
	Concerning claim 13, it should be noted that the radiator of the apparatus of Matsumoto modified by Kinoshita et al. or Iwamura et al. or Paterson et al. or Shibata et al. and Fukunaga et al. or Deshmukh et al. or Rice et al., would comprise one of the claimed heating element.
	Regarding claims 15 and 21, it should be noted that the reflector of the apparatus of Matsumoto modified by Kinoshita et al. or Iwamura et al. or Paterson et al. or Shibata et al. and Fukunaga et al. or Deshmukh et al. or Rice et al., is a plate shape and would 
	Additionally, with respect to claim 20, it should be noted that in the apparatus of Matsumoto modified by Kinoshita et al. or Iwamura et al. or Paterson et al. or Shibata et al. and Fukunaga et al. or Deshmukh et al. or Rice et al., the process chamber includes a first space in which plasma is generated and a second space in which a substrate is processed; the insulating plate would thermally isolate the first space from the second space and includes a first through hole through which plasma is transmitted from the first space to the second space.  Additionally, it should be noted that the gas supplier of Matsumoto supplies a process gas 81 including carbon into the first space (see, for example, fig. 1). 
 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto, US 2017/0029942 in view of Kinoshita et al., US 5,518,572 or Iwamura et al., US 5,753,886 or Paterson et al., US 2008/0178805 or Shibata et al., US 2006/0042545 and Fukunaga et al., US 6,176,929 or Deshmukh et al., US 2014/0262755 or Rice et al., US 6,095,083, as applied to claims 1-4, 6-10, 12-16, 18 and 20-22 above, and further in view of Liang et al., US 2018/0342374.
Matsumoto, Kinoshita et al., Iwamura et al., Paterson et al., Shibata et al., Fukunaga et al., Deshmukh et al., and Rice et al. are applied as above.  The apparatus of Matsumoto modified by Kinoshita et al. or Iwamura et al. or Paterson et al. or Shibata et al. and Fukunaga et al. or Deshmukh et al. or Rice et al. comprises an insulating plate comprising through holes through which air is capable of flowing.  This .

Claims 1-4, 6-10, 13-16, 18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al., US 2006/0042545 in view of Fukunaga et al., US 6,176,929 or Deshmukh et al., US 2014/0262755 or Rice et al., US 6,095,083.
	Shibata et al. shows the invention substantially as claimed including a manufacturing apparatus, comprising; a process chamber; an insulating plate 1 dividing an interior space of the process chamber into a first space in which plasma is generated and a second space in which the plasma generated in the first space is diffused, the insulating plate thermally isolating the first space from the second space; a gas supplier (not shown) configured to supply a process gas to the first space; and a stage (not shown) disposed within the second space and configured to support a substrate 5 therein; see, for example, figs. 3A and 8-10, and their descriptions.
	Shibata et al. does not expressly disclose the claimed radiator. Fukunaga et al. discloses a radiator 34 for temperature controlling the gas passing through the gas introducing means and further heats a first space M of the process chamber (see, for example, fig. 1 and its description).  Also, Deshmukh et al. discloses a radiator 101/526b 
	With respect to claim 2, it should be noted that the apparatus of Shibata et al. further discloses a reflector plate 7 which would block radiation heat between the first space and the second space.
	Regarding claims 3, it should be noted that the apparatus of Shibata et al. further comprises a gas injector 10 configured to inject the process gas supplied from the gas supplier into the first space. 
With respect to claims 4, 16 and 22 it should be noted that the apparatus of Shibata et al. modified by Fukunaga et al. or Deshmukh et al. or Rice et al. would comprise a radiator mounted around the gas injector and would heat the process gas passing through the gas injector.  However, the references do not expressly disclose that the gas injector is mounted in the radiator, but there is no evidence that the choice of such particular configuration/location of the gas injector would significantly affect the overall performance of the plasma processing apparatus since the gas passing through the gas injector would be heated by the radiator. 

	Regarding claims 7-9, 18 and 20, the claims are directed to method limitations instead of apparatus limitations and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention. The apparatus of Shibata et al. modified by Fukunaga et al. or Deshmukh et al. or Rice et al., is capable of being used so that the radiator  heats the first space to the claimed first temperature, and the stage heater heats the substrate to the claimed second temperature, if the method to be perform within the apparatus requires it.
	With respect to claims 10, 14 and 20, Matsumoto discloses that the apparatus further comprises a plasma generator 4 configured to generate plasma in the first space, from the process gas, wherein the plasma generator is configured to generate an inductively coupled plasma, a capacitive coupled plasma or a microwave plasma.

	Regarding claims 15 and 21, it should be noted that the reflector of the apparatus of Shibata et al. modified by Fukunaga et al. or Deshmukh et al. or Rice et al., is a plate shape and would comprise a second through hole communicating with a first through hole in the insulating plate.
	Additionally, with respect to claim 20, it should be noted that in the apparatus of Shibata et al. modified by Fukunaga et al. or Deshmukh et al. or Rice et al., the process chamber includes a first space in which plasma is generated and a second space in which a substrate is processed; the insulating plate would thermally isolate the first space from the second space and includes a first through hole through which plasma is transmitted from the first space to the second space. Additionally, it should be noted that the gas supplier of Shibata et al. supplies a process gas including carbon into the first space (see, for example, paragraph 0096). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al., US 2006/0042545 in view of Fukunaga et al., US 6,176,929 or Deshmukh et al., US 2014/0262755 or Rice et al., US 6,095,083, as applied to claims 1-4, 6-10, 13-16, 18, 20-22 above, and further in view of Liang et al., US 2018/0342374.
Shibata et al., Fukunaga et al., Deshmukh et al. or Rice et al. are applied as above, and Shibata further discloses that the insulating plate comprises through holes .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al., US 2006/0042545 in view of Fukunaga et al., US 6,176,929 or Deshmukh et al., US 2014/0262755 or Rice et al., US 6,095,083, as applied to claims 1-4, 6-10, 13-16, 18, 20-22 above, and further in view of Matsumoto, US 2017/0029942.
Shibata et al., Fukunaga et al., Deshmukh et al. and Rice et al. are applied as above but do not expressly disclose that the radiator extends along a circumference of the process chamber.  However, Deshmukh et al. clearly discloses that the UV source can be supplied through the sidewall (see, for example, paragraph 0046), and therefore, the radiator would extend along a circumference of the process chamber.
With respect to the plurality of gas injectors, Matsumoto discloses an apparatus comprising gas injectors 57a coupled to a gas ring 57, the gas injectors injecting gas into a first space in the chamber.  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Shibata et al. modified by Fukunaga et al. or Deshmukh et al. .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lu et al. (US 2014/0231671) discloses an apparatus comprising an UV source radiator 120 comprising UV lamps 122.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



March 11, 2021